DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of claims 32 – 45, 73 and 76 in the reply filed on 4/27/22 is acknowledged.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 33, it is unclear whether the binder is formed “on a porous body” such as the non-woven fabric of Ogata.  Claim 33 states that “the binder is formed of a porous body”.  It is unclear what this limitation represents.  The claim was examined as the binder was formed “on a porous body”.  

As to claim 43, it is unclear what the last limitation of this claim “are mixed” represents.  The claim was examined as some of the cured binder (a region) is bonded with the surface of the base (substrate) and some of the cured binder is not in contact with the surface of the base (a region) and therefore not bonded to the base (substrate) and cured coating comprises both these regions.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32 – 35, 39 – 44 and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017170593 to Ogata et al., hereinafter “Ogata”.  US 20190098902 was used as the English language equivalent for examination.

Ogata is directed to copper particles having antiviral properties and antiviral formed products [0001].  

Regarding claims 32 – 35, 39 – 41, 43 – 44 and 73, Ogata teaches the formulation of an antiviral / antimicrobial composition comprising copper stearate, saccharin, diethylene glycol, water and butyl acetate (Example 1, [0088]). This composition comprises a copper compound in a dispersion medium. This material is then compounded into a photocurable acrylic resin (electromagnetic curable resin / organic binder / acryl resin) with a photopolymerization initiator [0103] and then cured (fixedly formed) onto a non-woven fabric.  The coating comprising the copper compound was formed on a porous body (non-woven fabric).  From Table 2, [0106], Example 1 provides a coating with antiviral properties against two test viruses.  Therefore, to have antiviral properties, the Examiner takes the position that at least some copper is exposed on the surface of the cured binder to give antiviral properties to the coating.  This is also supported by claim 22 and [0082] of Ogata which shows that the copper particles react with oxygen in the air so as to generate active oxygen.  Ogata states that the copper particles are in the formed product or present on the surface of the formed product [0082].  Thus, at least some of the copper particles are exposed to air to generate active oxygen.  Some of the cured binder (a region) is bonded with the surface of the base (substrate) and some of the cured binder is not in contact with the surface of the base (a region) and therefore not bonded to the base (substrate) and cured coating comprises both these regions.  

Claim 42 is rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Ogata.  Ogata is silent as to the ratio of Cu(I) / Cu(II) ions in the range of 0.4 to 50 by X-ray photoelectron spectroscopy.  However, Ogata discloses the use of copper (I) stearate in the photocurable coating of Example 1, [0088].  It is the position of the Examiner that such properties are inherent, a reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017170593 to Ogata et al., hereinafter “Ogata”.  US 20190098902 was used as the English language equivalent for examination.  

For the limitations of the independent claim refer to paragraph 9 – 10 supra.  

Regarding claim 45, Ogata is silent as to the limitation of the maximum width of the binder in a direction parallel to the surface of the base material (substrate).  Ogata teaches that the dispersion liquid of Example 1 [0088] comprises a large percentage of diethylene glycol and butyl acetate (solvent).  90 % by weight of this dispersion is compounded with the photocurable acrylic resin and P.I. [0103].  It would be obvious to the skilled artisan to further dilute the final composition of the coating to achieve the coating thickness desired.  Formulating a very dilute coating in solvent would lead to discontinuities (islands) in the cure coating on the surface of the substrate.  This effect would be obvious to one of ordinary skill in the art.  

Claims 36 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017170593 to Ogata et al., hereinafter “Ogata” in further view of US 20150267002 to Bowman et al. hereinafter “Bowman”.  US 20190098902 was used as the English language equivalent for examination.  

For the limitations of the independent claim refer to paragraph 9 – 10 supra.  

Bowman is directed to compositions comprising akynes, azides, a Cu(II) salt and a photoinducible reducing agent (photoinitiator) Abstract.  These novel monomer systems yield useful polymerized compositions having superior chemical and physical properties for challenging applications such as dental restorations [0010].  

Regarding claims 36 – 38, Ogata is silent as to the limitations of these claims hence attention is directed to Bowman.  Boman teaches that the copper salt is used to catalyze the azide /alkyne cycloaddition reaction.  Bowman teaches compositions comprising alkynes and azide monomers, photoinitiator (Irgacure 819) and Cu (II) complex (Example 1) [0121].  Other photoinitiators such as Irgacure 500 are disclosed as alternatives by Bowman.  Therefore, it would have been obvious to substitute or add Irgacure 500 to the composition as it is directly taught.  Bowman further teaches that TiO2 filler is an active component of the dental composite and reduction of the copper emanates from the surface of the filler which provides additional antimicrobial activity of the dental implant or composite.  Irgacure 500 is a 1:1 mixture of 1-hydroxy-cyclohexyl-phenyl-ketone and benzophenone [0018].  Irgacure 500 is water insoluble.  Therefore, it would have been obvious to the skilled artisan to substitute or add Irgacure 500 as the photoinitiator to the composition of Ogata as the antimicrobial activity of copper is known and superior chemical and physical properties were claimed.  

Allowable Subject Matter

Claim 76 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										5/7/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759